Citation Nr: 0842349	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  01-08 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cancer of the right 
kidney.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for status post right 
nephrectomy for renal cancer.  

In October 2002, the veteran testified at a Central Office 
hearing.  Local RO hearings were also held in September 1990 
and August 2005.  

In March 2003 and June 2007, the Board remanded this case for 
additional development.  In June 2007, the issue on appeal 
was described by the Board as having arisen from a January 
2001 rating that denied service connection for carcinoma of 
the right kidney as due to exposure to ionizing radiation.  
However, further review of the record shows that, in June 
1994, the RO denied service connection for status post right 
nephrectomy for renal cancer as due to exposure to ionizing 
radiation.  Notice of that decision was issued in June 1994, 
and, later that month, the veteran submitted a statement 
requesting a personal hearing with respect to the RO's denial 
of service connection for his "radiation claim."  The RO 
subsequently undertook further evidentiary development of his 
claim, which continued until the January 2001 rating decision 
that confirmed the previous denial.  

As the veteran's June 1994 statement can be reasonably 
construed as a timely notice of disagreement as to the RO's 
recent denial of his claim, and because the RO continued 
evidentiary development immediately thereafter, the Board now 
finds that this appeal arose from the June 1994 rating 
decision.

In any event, in September 2008, the veteran again presented 
testimony at a Central Office hearing.  He also submitted 
additional evidence with a waiver of RO jurisdiction.  

The Board notes that the claims file contains a VA Form 21-22 
dated in June 2008 in favor of Disabled American Veterans 
(DAV).  Review of the claims file indicates that the veteran 
was previously represented by this organization but revoked 
their representation in March 2006.  The file does not 
contain written revocation of the 2008 appointment.  See 
38 C.F.R. § 20.607 (2008).  However, at the time of the 
September 2008 hearing, the veteran was advised that he 
remained represented by DAV, but he emphatically advised the 
Veterans Law Judge (VLJ) that he no longer wished to be 
represented by DAV and that he also wished to proceed with 
his hearing and his appeal without representation.  

The Board hearings were not conducted by the same VLJ and as 
such, a panel decision is necessary.  See 38 C.F.R. § 20.707 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran underwent a right radical nephrectomy in 
August 1989 for a right renal mass.  Pathology report showed 
a diagnosis of cystic cell carcinoma, right kidney.

2.  The veteran did not participate in a "radiation-risk 
activity" as defined by regulation for purposes of 
presumptive service connection for diseases specific to 
radiation-exposed veterans.  

3.  The preponderance of the evidence is against a finding 
that kidney cancer was incurred during service or is related 
to events in service, to include exposure to ionizing 
radiation; and there is no evidence that kidney cancer 
manifested to a compensable degree within one year following 
discharge from service.


CONCLUSION OF LAW

The criteria to establish service connection for right kidney 
cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letter dated in April 2003, the RO notified the veteran of 
the information necessary to substantiate his claim for 
service connection.  This letter provided specific guidance 
as to claims based on exposure to ionizing radiation, and a 
questionnaire was included to assist the veteran in providing 
relevant information as to his exposure.  He was advised of 
his and VA's responsibilities with respect to obtaining 
evidence.  By letter dated in August 2006, the RO again 
provided information regarding evidence necessary to 
substantiate a claim for service connection and of the 
information and evidence the veteran was responsible for 
providing.  The veteran was requested to provide any evidence 
in his possession that he believed supported his claim.  This 
letter also provided information regarding how VA assigns 
disability ratings and effective dates.  The claim was 
readjudicated by SSOCs dated in December 2006 and December 
2007.

VA also has a duty to assist the veteran in the development 
of a claim.  This includes assisting the veteran in procuring 
service treatment records, relevant treatment records, and 
providing a VA examination when necessary.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).

The claims file contains extensive evidence to include the 
veteran's service treatment records; various personnel 
records; and medical evidence from military treatment 
facilities, VA, and private providers.  One of the major 
points of difficulty in this case involves determining the 
veteran's level of in-service radiation exposure.  The 
veteran's DD Form 1141, Record of Occupational Exposure to 
Ionizing Radiation, has been requested on multiple occasions.  
The most recent response printed in December 2003 indicates 
that medical records were sent to the VARO in Washington, DC 
in February 1980, and that, if the form was on file, it would 
have been sent at that time.  The Board has reviewed the 
service treatment records and was unable to locate the DD 
Form 1141.  The veteran has asserted that possibly the 
records were removed or destroyed by VA employees.  In 
support of this contention, he submitted a newspaper article 
discussing an incident that involved the removal of material 
from veterans' records by certain VA employees.  This article 
is not specific to his claim and there is no indication that 
his file was ever handled or reviewed by the individuals 
involved.  Absent some affirmative evidence that records were 
intentionally destroyed, the Board is not willing to infer 
such action on the part of VA employees merely based on the 
absence of records.  Furthermore, the Board notes that the 
claims file does contain various AF Forms 1527 (History of 
Occupational Exposure to Ionizing Radiation) covering periods 
in 1971, 1972, and 1973, and the presence of these weighs 
strongly against finding that there has ever been an attempt 
on the part of VA employees to remove evidence of past 
radiation exposure.

In addition, such action on the part of VA is inconsistent 
with exhaustive attempts that have been made to develop more 
detailed information regarding his past exposure.  For 
example, in April 2003, the RO requested a radiation dose 
estimate from the Defense Threat Reduction Agency (DTRA).  
The April 2003 response indicates that they did not have the 
information and that it should be requested from the Air 
Force Technical Applications Center (AFTAC).  The information 
was subsequently requested and the November 2003 response 
from AFTAC/IGC indicates that AFTAC was chartered to assist 
veterans alleging participation in atmospheric nuclear debris 
sampling/flight missions against non-US test.  It was 
determined that the veteran was not involved in atmospheric 
nuclear debris sampling and they were unable to provide the 
requested information.  Response from the Air Force Medical 
Support Agency, Office of the Surgeon General (AFMSA/SGPR) 
dated in May 2004 indicates that a query of the Air Force 
Master Radiation Exposure Registry (MRER) and research of all 
other information for records of occupational radiation 
exposure monitoring was conducted and no external or internal 
exposure data was found for the veteran.  

In short, review of the claims file indicates that extensive 
efforts have been made by VA to obtain additional dosimetry 
information for the veteran.  The veteran has also made 
significant inquiries in this regard.  It appears that all 
available information has been requested from the appropriate 
agencies and the Board concludes that further efforts to 
obtain additional records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2) (2008).  

The Board recognizes that VA regulations provide specific 
steps that should be taken to determine whether a radiogenic 
disease resulted from in-service radiation exposure.  See 
38 C.F.R. § 3.311 (2008); see also VA's Adjudication 
Procedure Manual M21-MR, Part IV, Subpart ii, 1.C.  In this 
regard, review of the claims file indicates that advisory 
medical opinions were obtained from the Under Secretary for 
Health in November 1997, October 2004, and September 2007.  
Each opinion obtained was based on a different (increased) 
dose estimate that arose from new evidence.  

The Board acknowledges the additional dose estimates 
submitted by the veteran in September 2008.  However, as will 
be discussed in greater detail below, such estimates are not 
from a credible source as required by 38 C.F.R. § 3.311; 
thus, the Board finds that referral for another opinion is 
not required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The veteran contends that his kidney cancer is related to in-
service ionizing radiation exposure.  At the September 2008 
hearing, the veteran testified that he was involved in 
manually arming nuclear weapons and participated in extensive 
high altitude flying.  He contends that the accumulation of 
radiation (based on arming weapons, riding with weapons, and 
high altitude flying) resulted in significant radiation 
exposure and he believes that VA's dose estimates grossly 
underestimate his exposure.  

Certain diseases are service-connected on a presumptive basis 
if they become manifest in a radiation-exposed veteran.  
Under regulations currently in effect, the term "radiation-
exposed veteran" includes a veteran who participated in a 
radiation-risk activity while serving on active duty, active 
duty for training, or inactive duty training.  38 C.F.R. 
§ 3.309(d)(3)(i) (2008).  The term "radiation risk 
activity" means participation in atmospheric nuclear weapons 
testing; post-war occupation of Hiroshima or Nagasaki (8/6/45 
- 7/1/46); internment as a prisoner of war in Japan; 
assignment to a gaseous diffusion plant at Paducah, Kentucky, 
Portsmouth, Ohio, or area K25 at Oakridge, Tennessee provided 
certain requirements are met; participation in underground 
nuclear weapons testing at Amchitka Island, Alaska; or, 
service in a capacity which, if performed as an employee of 
the Department of Energy, would qualify the individual for 
inclusion as a member of the Special Exposure Cohort under 
Section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  38 C.F.R. 
§ 3.309(d)(3)(ii)(A)-(E) (2008).  The listed diseases include 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2)(xv) 
(2008).  Note to this provision indicates that for the 
purposes of this section, the term "urinary tract" includes 
the kidneys.  Id.  The Board acknowledges that the veteran 
had kidney cancer; however, the evidence does not show that 
he participated in a radiation risk activity as defined by 
regulation.  Consequently, service connection on a 
presumptive basis for diseases specific to radiation-exposed 
veterans is not warranted and the claim will be considered 
under the provisions of 38 C.F.R. §§ 3.303 and 3.311.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be granted for certain chronic 
diseases, including malignant tumors, if manifested to a 
compensable degree within one year following discharge from 
active military service.  38 C.F.R. §§ 3.307, 3.309 (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Medical evidence shows the veteran underwent a right radical 
nephrectomy in August 1989 for a right renal mass.  Pathology 
report showed a diagnosis of cystic renal cell carcinoma of 
the right kidney.  At the time of his 1989 claim, the veteran 
reported that his right kidney disability was a result of a 
beating he took while being dragged after a 1967 aircraft 
ejection.  Service records confirm that the veteran ejected 
from a disabled aircraft in 1967.  This was a night ejection 
over rough terrain and he hit the ground rather hard and 
unexpectedly, resulting in contusions of his buttocks and 
lower back.  Examination at that time indicated that the 
abdomen was smooth and soft and there were no kidney masses 
palpated.  There is no evidence that the veteran suffered a 
kidney injury in this accident.  Review of service treatment 
records is negative for any evidence of kidney cancer.  
Kidney cancer was diagnosed approximately 22 years following 
the 1967 ejection and the claims file does not contain 
competent evidence suggesting a relationship between the two.  
Furthermore, the veteran himself is not competent to link the 
cancer diagnosed in 1989 to trauma sustained approximately 
two decades before.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  For 
these reasons, the Board concludes that the preponderance of 
the evidence is against granting service connection for 
kidney cancer on a direct basis as related to the 1967 
aircraft ejection.  There is also no competent evidence of a 
malignant tumor of the kidney within one year following 
discharge from service so as to warrant presumptive service 
connection on that basis.  See 38 C.F.R. §§ 3.307, 3.309 
(2008).

As to the claim that his disability is related to radiation 
exposure, the Board notes that the specific requirements for 
adjudicating claims for service connection based on exposure 
to ionizing radiation are found in 38 C.F.R. § 3.311.  In all 
claims in which it is established that a radiogenic disease 
first became manifest after service and was not manifest to a 
compensable degree within any applicable presumptive period, 
and it is contended the disease is a result of ionizing 
radiation exposure during service, an assessment will be made 
as to the size and nature of the radiation dose or doses.  
38 C.F.R. § 3.311(a) (2008).  In a claim based on 
occupational exposure to ionizing radiation, a request will 
be made for any available records concerning the veteran's 
exposure to radiation.  38 C.F.R. § 3.311(a)(2)(iii) (2008).  
A dose estimate shall be considered from a "credible 
source" if prepared by a person or persons certified by an 
appropriate professional body in the field of health physics, 
nuclear medicine or radiology and if based on the analysis of 
the facts and circumstances of the particular claim.  
38 C.F.R. § 3.311(a)(3)(ii) (2008).  

Initial review of claims requires a determination that the 
veteran was exposed to ionizing radiation; subsequently 
developed a radiogenic disease; and such disease first became 
manifest during the applicable period.  38 C.F.R. 
§ 3.311(b)(1) (2008).  If these requirements are met, the 
claim will be referred to the Under Secretary for Benefits 
for further consideration.  Id.  

As will be discussed in further detail below, evidence in the 
claims file establishes that the veteran was exposed to 
ionizing radiation as a result of his military duties.  The 
term "radiogenic disease" specifically includes kidney 
cancer.  38 C.F.R. § 3.311(b)(2)(xii) (2008).  The disease 
was diagnosed in 1989 and therefore, was manifest 5 years or 
more after exposure.  38 C.F.R. § 3.311(b)(5)(iv) (2008).  
Thus, the requirements for referral to the Under Secretary 
for Benefits are met.  

When a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to the 
factors specified in paragraph (e) of this section and may 
request an advisory medical opinion from the Under Secretary 
for Health.  38 C.F.R. § 3.311(c) (2008).  Factors to be 
considered in determining whether a veteran's disease 
resulted from exposure to ionizing radiation in service 
include: (1) the probable dose, in terms of dose type, rate 
and duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in 
its estimation; (2) the relative sensitivity of the involved 
tissue to induction, by ionizing radiation, of the specific 
pathology; (3) the veteran's gender and pertinent family 
history; (4) the veteran's age at time of exposure; (5) the 
time-lapse between exposure and onset of disease; and (6) 
extent to which exposure to radiation, or other carcinogens, 
outside of service may have contributed to the development of 
the disease.  38 C.F.R. § 3.311(e) (2008).  

The determination of service connection will be made under 
the generally applicable provisions of this part, giving due 
consideration to all evidence of record, including any 
opinion provided by the Under Secretary for Health or an 
outside consultant, and to the evaluations published pursuant 
to § 1.17 of this title (Evaluation of studies relating to 
health effects of dioxin and radiation exposure).  With 
regard to any issue material to consideration of a claim, the 
provisions of § 3.102 apply.  38 C.F.R. § 3.311(f) (2008).  

As noted, the veteran has reported radiation exposure 
resulting from handling/arming nuclear weapons and high 
altitude flying.  Service personnel records confirm that the 
veteran flew on multiple aircraft with various 
responsibilities including loading, stowing, and arming of 
bombs.  At the October 2002 hearing, the veteran reported 
that he wore a dosimeter from 1955 to 1965 and again from 
1971 to 1973.  He indicated that the majority of his flights 
would be considered high altitude and he submitted extensive 
information regarding the effects of cosmic radiation in high 
altitude flying.  He reported that in two separate instances 
his dosimeter reading was considered unbelievable by the 
medics and the film was thrown away.  He believes that these 
films showed excessive levels of radiation exposure.  

Available AF Form 1527s show a total accumulated dose of .055 
rem.  A November 1997 Memorandum from the Chief Public Health 
and Environmental Hazards Officer (CPHEHO) to the Director, 
Compensation and Pension Service (C&P Service), indicates 
that they were unable to provide an independent dose 
estimate.  Acting on behalf of the Under Secretary, and 
citing scientific studies, the CPHEHO calculated that 
exposure to 16.31 rads or less at age 23 provides a 99 
percent credibility that there was no reasonable possibility 
that it was as likely as not that the veteran's kidney cancer 
was related to ionizing radiation.  It was further noted that 
most occupational studies of exposure to radiation do not 
show an increased risk for kidney cancer.  It was their 
opinion that it was unlikely that the veteran's kidney cancer 
could be attributed to in-service exposure to ionizing 
radiation.  A December 1997 statement from the Director of 
the C & P Service indicates that based on the Under 
Secretary's medical opinion and following review of the 
evidence in its entirety, it was their opinion that there was 
no reasonable possibility that the veteran's disability was a 
result of such exposure.  

In the March 2003 remand, the Board determined that the above 
dose estimate was much too low since it represented only 
documented dosimetry data from the two years of 1971 and 
1972.  Considering the length of the veteran's active 
service, the Board determined that it would be more equitable 
and reasonable to calculate that the veteran's total exposure 
to ionizing radiation could not be less than .495 rem.  This 
was considered a rough estimate based on an 18-year exposure 
history (.055 rem exposure for two years times 9).  A 
subsequent October 2004 Memorandum from the CPHEHO to the 
Director, C&P Service, cites the studies discussed above.  It 
was further noted that, for comparison purposes, the 
Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that the radiation 
exposure was responsible for the renal cancer.  The computer 
software calculated a 99-percentile value for the probability 
of causation of .74 percent.  It was their opinion that it 
was unlikely the veteran's renal cell carcinoma could be 
attributed to exposure to ionizing radiation in service.  A 
November 2004 statement from the Director of C&P Service 
indicates that as a result of the Under Secretary's opinion 
and review of the evidence in its entirety, there was no 
reasonable possibility that the veteran's renal cell 
carcinoma resulted from radiation exposure in service.  

Thereafter, the veteran submitted a June 2006 letter from Dr. 
M.W. of the Air Force Medical Operations Agency, Office of 
the Surgeon General (AFMOA/SGPR).  Dr. M.W. noted that, with 
respect to the veteran's exposure resulting from cosmic and 
solar radiation when flying at high altitude, studies showed 
that dose rates at 60,000 to 80,000 feet could be as high as 
one to two millirems per hour.  Dr. M.W. related that a study 
of radiation doses for British Airways Concord flight crews 
indicated annual doses of 300 to 400 millirems per year.  Dr. 
M.W. indicated these values might help estimate the veteran's 
exposure from high altitude flight.  Dr. M.W. also noted that 
the Air Force Safety Center (AFSC) reviewed their records for 
the veteran and those of similarly exposed personnel with 
common duty specialty codes and periods of exposure.  Based 
on these records, the veteran's maximum dose for working with 
nuclear weapons between 1955 and 1965 was estimated to be 410 
millirem.  It was further noted that "[b]y comparison, the 
National Academy of Sciences estimates that our average 
exposure from background radiation is 240 millirem per 
year."

In the June 2007 remand, the Board determined that the 
information from Dr. M.W. constituted a "credible source."  
See 38 C.F.R. § 3.311(a)(3)(ii) (2008).  The Board further 
noted that, based on the DD Form 214, the veteran flew high 
altitude aircraft for 16 years and 4 months as a navigator-
bombardier and that, at the very least, it would be more 
equitable to calculate that the veteran's total exposure to 
ionizing radiation during service could not be less than 
6.532 rem (1000 millirem = 1 rem; 400 millirem divided by 
1000 millirem = .40 rem; .40 x 16.33 years = 6.532 rem).

Following this dose estimate, which was significantly higher 
than that shown by available service records, the case was 
again referred for an opinion.  The September 2007 Memorandum 
from the CPHEHO to the Director, C&P Service indicates that 
additional information was sought and that the Director of 
the VHA National Health Physics Program (NHPP) estimated the 
dose from high-altitude flights was 3 rem based on the 
assumption that the exposure duration was 1000 hours.  It was 
noted that since the minimum dose specified by the Board was 
greater than that estimated by the Director of the NHPP, a 
dose of 6.532 rem plus .410 rem (based on ionizing radiation 
associated with nuclear weapons as indicated in the June 2006 
letter from Dr. M.W.) for a total of 6.942 rem was utilized 
for the opinion.  Citing scientific publications, it was 
noted that the kidney is considered to have a low comparative 
susceptibility to radiation induced cancer and the strength 
of the evidence linking kidney cancer induction to radiation 
exposure is felt to be weak and inconsistent.  The IREP of 
the NIOSH was again utilized to estimate the likelihood that 
the radiation exposure caused the cancer.  As recommended by 
the Director of the NHPP, the radiation dose was entered both 
as gamma radiation and also as high energy neutron radiation.  
The computer software calculated 99th percentile values for 
the probability of causation of 9.27 percent to 17.27 
percent.  The opinion was that it was unlikely that the 
veteran's kidney cancer could be attributed to occupational 
exposure to ionizing radiation in service.  A September 2007 
statement from the Director of C&P Service discussed the 
Under Secretary's opinion as well as the veteran's pertinent 
history.  As a result of the Under Secretary's opinion and a 
review of the evidence in its entirety, it was the conclusion 
of the C&P Service that there was no reasonable possibility 
that the veteran's kidney cancer can be attributed to 
occupational exposure to ionizing radiation in service.  

In light of the aforementioned record, the Board concludes 
that the preponderance of the evidence is against granting 
service connection for kidney cancer as related to exposure 
to ionizing radiation in service.  In particular, the Board 
finds the most probative evidence to be the most recent memo 
from the CPHEHO.  As noted, acting on behalf of the Under 
Secretary, the CPHEHO took into account the more favorable 
dose data provided by Dr. M.W., as well as the veteran's 
medical history, but nevertheless concluded that it was 
unlikely that a relationship exists between the veteran's in-
service radiation exposure and his cancer.  The Board has 
considered the veteran's argument that the dose estimates 
used by VA are far too low.  He feels that he is essentially 
one of a kind in terms of the radiation exposure he received 
during service and following.  In his September 2008 
statement, he argued that the estimates were flawed because 
it was not known how he manually armed nuclear weapons and 
that cosmic radiation has not been sufficiently measured at 
high altitudes.  

In support of these contentions, the veteran submitted 
various articles and reports.  For example, articles 
submitted indicate that long-term exposure to radiation can 
induce cancer; that the more radiation doses a person 
receives, the greater the chance of developing cancer; that 
cosmic radiation roughly doubles with every 2000 meter 
increase in altitude; and that military aircrew are 
considered radiation workers and cosmic radiation affects 
aircrew health.

In support of his claim, the veteran also provided his own 
dose estimates.  In an August 2006 statement, and based on 
the information provided by Dr. M.W., the veteran estimated 
his radiation exposure as 12,600 millirems (12.6 rem).  This 
was calculated as follows:

(1) nuclear weapons - 410 millirems
(2)	high altitude flight, 17 years x 350 
= 5950 millirems
(3)	background radiation, 26 years x 240 
= 6240 millirems.

As indicated in the June 2007 remand, the Board determined 
that the information provided by Dr. M.W. constituted a 
credible source, and the dose estimate submitted by the 
veteran in his August 2006 statement included consideration 
of average exposure from background radiation as indicated in 
Dr. M.W.'s letter.  Thus, that information was provided to 
the CPHEHO and the Under Secretary when the case was last 
referred to the Under Secretary's office for review.  
Furthermore, it is clear from the CPHEHO's addition of Dr. 
M.W.'s finding of .410 rem of exposure for handling nuclear 
weapons to the estimate calculated by the Board, that the 
CPHEHO was fully aware of that physician's findings, which 
would include the estimate of average background radiation, 
and took them into account in rendering his opinion.  Thus, 
the Board finds that referring this case once again to the 
Under Secretary for consideration of the figures provided in 
the veteran's August 2006 statement is not necessary.



In written argument received in September 2008, the veteran 
once again discussed the rem that he received during service 
and provided an additional dose estimate of 130 rem.  This 
was calculated as follows:

(1)	Minuteman-111 missiles (1974 - 1976) 
- 8 rem
(2)	Very high altitude 85K (1965 - 1972) 
- 19 rem
(3)	High altitude 50K (1960 - 1965) - 20 
rem
(4)	Normal flying 35K (1953 - 1960) - 4 
rem
(5)	Arming nukes in flight (1956 - 1959) 
- 64 rem
(6)	Normal person (1953 - 1980) - 15 rem

Unlike the estimate discussed above, a review of this data 
indicates it is based on the veteran's own estimates of 
radiation exposure and is not based on information from a 
credible source as contemplated by 38 C.F.R. 
§ 3.311(a)(3)(iii).  Consequently, this estimate lacks any 
probative value and the case need not be referred for 
consideration of these estimates.  

The Board has considered all of the scientific evidence 
submitted by the veteran suggesting a relationship between 
radiation exposure and cancer, to include a study titled 
"Cancer incidence in United States Air Force aircrew, 1975-
1989," which detected notable excess aircrew cancer risk for 
cancers of the testis, urinary bladder, and all sites 
combined.  Treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  The veteran also submitted an October 2002 
statement from Dr. M.G. at Walter Reed Army Medical Center, 
which indicates that he was the veteran's primary physician 
and was aware of the right kidney removal secondary to renal 
cell carcinoma and was also aware that the veteran's military 
service involved handling nuclear materials.  The physician 
noted that medical literature contains evidence that 
radiation exposure is a risk factor for the development of 
renal cell carcinoma and that based on this, it was his 
judgment that the veteran's radiation exposure was likely a 
material causal factor in the development of renal cell 
carcinoma.  

However, while the Board has considered the above evidence, 
the Board finds the opinions of the CPHEHO on behalf of the 
Under Secretary more probative.  In this regard, the Board is 
free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  See Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  In this regard, the 
Board notes that the scientific literature submitted is 
general in nature and does not specifically address the 
veteran's case.  Additionally, although the statement from 
Dr. M.G. includes citations to medical literature, it does 
not discuss critical factors, to include the probable dose 
and relative sensitivity of the involved tissue, and there is 
no indication that the claims folder was reviewed.  On the 
contrary, the voluminous claims file was available to the 
CPHEHO for review and pertinent factors were addressed in the 
opinion, which was supported by significant rationale to 
include computer-aided analysis.  

The Board is sympathetic to the veteran's claim and 
recognizes the sincerity of his belief that his kidney cancer 
and resultant nephrectomy are due to in-service radiation 
exposure.  The veteran, however, is not competent to provide 
a medical etiology opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).  The Board has reviewed the 
record in detail and finds that a preponderance of the 
evidence is against the claim for service connection and the 
doctrine of reasonable doubt is not for application.  
38 C.F.R. § 3.102 (2008).  There is no basis under the 
applicable laws and regulations for awarding the benefit 
sought.  




ORDER

Entitlement to service connection for cancer of the right 
kidney is denied.  




			
              MICHAEL LANE                                        
SHANE A. DURKIN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


